Citation Nr: 0303778	
Decision Date: 03/05/03    Archive Date: 03/18/03

DOCKET NO.  96-39 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a rating in excess of 30 percent for 
residuals of hysterectomy.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran had active service, including from February 1974 
to December 1980.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from November 1995 and 
September 1998 rating decisions by the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 1998 the Board remanded the issues 
of entitlement to service connection for the residuals of 
sinusitis, arthritis of the knee, and hypertension for 
additional development and referred the issue of service 
connection for residuals of hysterectomy to the RO for 
appropriate action.  In September 1998 the RO granted service 
connection for residuals of hysterectomy, rated 30 percent, 
effective from December 12, 1980, (because of the subsequent 
receipt of service medical records after a December 1981 
rating decision, which denied service connection for that 
disability), and granted special monthly compensation for 
anatomical loss of a creative organ.  Subsequently, the 
veteran perfected her appeal for an increased rating.

The January 1998 Board remand also instructed the RO to 
clarify whether the veteran's claim for arthritis of the knee 
involved the right or left knee.  In correspondence dated in 
August 2000 she indicated that her claim pertained to the 
right knee.  The RO addressed this matter in a December 2000 
supplemental statement of the case.

In September 1997 the veteran testified at a Travel Board 
hearing one of the undersigned Board Members, and in October 
2002 she testified at another Travel Board hearing before 
another of the undersigned Board Members.  Copies of the 
transcripts of those hearings are of record.  As the Board 
Members presiding at the hearings must participate in the 
decisions on the claims (See 38 C.F.R. § , this this case 
involves more than one hearing before a member of the Board, 
the presiding Board Members must participate in the panel 
decision.  See 38 C.F.R. § 20.707 (2002).

In correspondence dated in November 2002 the veteran raised a 
claim for service connection for depression.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A chronic sinusitis was not incurred in or aggravated by 
active service and is not otherwise related to an incident of 
active service.

2.  Arthritis of the right knee was not incurred in or 
aggravated by active service, was not manifest to a degree of 
10 percent or more within the first post-service year, is not 
proximately due to her service-connected hysterectomy, and is 
not otherwise related to an incident of active service.

3.  Hypertension was not incurred in or aggravated by active 
service, was not manifest to a degree of 10 percent or more 
within the first post-service year, and is not otherwise 
related to an incident of active service.

4.  The veteran is presently receiving the maximum schedular 
rating for residuals of hysterectomy; there is no evidence of 
any unusual circumstances related to this disorder.

CONCLUSIONS OF LAW

1.  Service connection for a chronic sinusitis disorder is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  Service connection for arthritis of the right knee is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).

3.  Service connection for hypertension is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

4.  A rating in excess of 30 percent for residuals of 
hysterectomy is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.116, Code 7618 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions by correspondence dated in February 
2001 and the service connection claims were denied on the 
merits in an August 2001 supplemental statement of the case.  
Her increased rating claim was appropriately addressed in an 
August 2001 statement of the case.  The RO has advised the 
veteran of the evidence necessary to substantiate her claims 
by various documents during the course of this appeal.  These 
documents adequately notified the veteran of the evidence 
necessary to substantiate the matters on appeal and of the 
action to be taken by VA.  As the veteran has been kept 
apprised of what she must show to prevail in her claims, what 
information and evidence she is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See Generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The VCAA provides a revised duty to assist that requires VA 
make continued efforts to obtain records from a federal 
government department or agency unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).  Although the veteran states she 
discussed the possibility of a relationship between her 
present right knee arthritis and the residuals of her 
hysterectomy with VA personnel, she also stated she did not 
believe those conversations had been documented in her 
medical records.  Therefore, the Board finds further attempts 
to obtain any records would be futile.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  A medical examination or 
medical opinion is deemed to be necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
§ 3.159(c)(4).  The veteran underwent VA compensation 
examinations pertinent to her claims for sinusitis and 
arthritis in July 2001 and the Board finds the available 
medical evidence is sufficient for equitable determinations 
as to these matters.  

The Board finds, however, that the evidence of record does 
not show the veteran sustained an event, disease, or injury 
related to hypertension during active service.  Although she 
claims she was told she had high blood pressure within the 
first post-service year, there is no competent evidence 
demonstrating any such finding and she has reported there are 
no medical records available to support this claim.  In 
addition, the record shows she received a VA examination in 
December 1981, approximately one year after service, which 
reported blood pressure findings of 115/70 with no 
complaints, symptoms, or diagnoses related to hypertension.  
The Board also notes the veteran is presently receiving the 
maximum schedular rating possible for her service-connected 
residuals of hysterectomy.  Therefore, an additional 
compensation examination as to this issue would serve no 
useful purpose.  For these reasons, a medical examination or 
opinion as to these matters is not necessary for an adequate 
decision.  

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Additionally, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  

Service connection can also be granted for certain chronic 
diseases, including arthritis and hypertension, if manifest 
to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. §§ 1112(a)(1), 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence." Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.



Sinusitis

Service medical records show the veteran was treated for 
acute sinusitis in September 1977.  She complained of sinus 
problems again in December 1977 and diagnoses of upper 
respiratory infection and sinusitis were provided.  She 
complained of sinus headaches again in January 1978, but not 
diagnosis was provided.  Her October 1980 separation 
examination revealed a normal clinical evaluation of the 
sinuses; however, in her report of medical history she 
complained of sinus congestion once per week.

The veteran's December 1981 VA examination is negative for 
complaint or diagnosis related to sinusitis.  Private medical 
records dated from August 1987 to January 1996 are negative 
for complaint or treatment for sinusitis prior to March 1994.  
VA records include no report of treatment for sinusitis 
earlier than January 1995.  At her personal hearing before an 
undersigned Board Member in September 1997 she testified that 
she had been provided a nasal spray during service and that 
after service she had continued to use an over-the-counter 
spray to treat the disorder.  On VA examination in July 2001 
the veteran complained of nasal congestion beginning in 
approximately 1975 which had increased in severity in the 
1990's.  The examiner noted a review of the record revealed 
no history or documentation of localized sinusitis, chronic 
sinusitis, or allergic attacks.  The diagnoses included 
chronic rhinitis, with a mild history of periodic congestion 
and nasal turbinates, but no evidence of sinusitis.  It was 
noted X-ray examination revealed normal sinuses.  The 
examiner stated it was unlikely the veteran had sinusitis 
related to service and, in essence, that her description of 
symptoms in service were quite similar to her present 
symptoms which were more consistent with a common cold.

In this case, the July 2001 VA medical opinion that the 
veteran has no present chronic sinusitis disorder related to 
service is persuasive.  The opinion is shown to have been 
based upon a thorough examination and review of the available 
medical evidence.  Although the veteran sincerely believes 
she has sinusitis related to her time in service, she is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Espiritu, 2 Vet. App. 492.  Therefore, service 
connection is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim.

Arthritis of the Right Knee

Service medical records are negative for complaint, 
treatment, or diagnosis related to right knee arthritis or 
injury.  Records show she underwent a hysterectomy in 
November 1979 with no unusual complications.  VA examination 
December 1981 was negative for complaint or diagnosis related 
to right knee arthritis.  

In her April 1995 application for VA benefits the veteran 
requested service connection for arthritis of the knee due to 
military training.  She reiterated her claim in her June 1996 
notice of disagreement, but in her August 1996 substantive 
appeal she stated, in essence, that her arthritis was a 
result of her not having been provided estrogen or calcium 
pills after her hysterectomy in service.  She reiterated her 
claim as to a relationship between her arthritis and 
medication she believed she should have taken after her 
hysterectomy in subsequent correspondence and personal 
hearing testimony.  She noted she had discussed this matter 
with someone at a VA clinic in approximately 1998 or 1999, 
but that she did not believe it had been documented because 
it had been stated casually.

Private medical records dated in August 1996 show she 
complained of an insidious onset of right knee pain 
subsequent to an accident 4 years earlier.  It was noted X-
rays revealed some degenerative changes with lipping of the 
sides of the tibial plateau and femoral condyles.  

On VA examination in July 2001 the veteran reported the onset 
of right knee problems and arthritis after a fall in 
approximately 1991.  Reports indicate the examiner reviewed 
the veteran's claims file in conjunction with the 
examination.  It was noted that X-ray examination revealed 
extensive degenerative joint disease.  The diagnoses included 
degenerative arthritis of the right knee.  The examiner 
stated, however, that the examination revealed no 
relationship between the veteran's right knee arthritis and 
her hysterectomy in service and that it was more likely that 
her arthritis started after service.

Based upon the evidence of record, the July 2001 VA medical 
opinion is persuasive that the veteran's right knee arthritis 
was not incurred as a result of an injury or disease during 
active service and is not proximately due to her service-
connected hysterectomy.  The opinion is shown to have been 
based upon a thorough examination and review of the available 
medical evidence.  Although she believes this disorder is 
related to events in service, she is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Espiritu, 2 Vet. App. 492.  Therefore, service connection is 
not warranted.  The preponderance of the evidence is against 
her claim.

Hypertension

Service medical records are negative for complaint, 
treatment, or diagnosis related to hypertension or high blood 
pressure.  Her October 1980 separation examination revealed a 
normal clinical evaluation of the cardiovascular system.  She 
denied any problem with high blood pressure in her report of 
medical history.  VA examination in December 1981 was 
negative for complaint or diagnosis for hypertension or high 
blood pressure.  Blood pressure findings of 115/70 were 
reported at the time of that examination.  Post service 
medical records include no report of hypertension or high 
blood pressure prior to April 1990 and no opinion relating a 
present diagnosis of hypertension to any incident of service.  

At her personal hearing in September 1997 she testified that 
she had been informed that she had high blood pressure in 
1981 at a county health department office, but later stated 
it was possible it had been after 1981.  In an August 2000 
statement she reported she had started school at a community 
college in 1980 and that in the summer of 1981 she had been 
informed on several occasions that she had high blood 
pressure.  She also noted that she had unsuccessfully 
attempted to obtain records to support her claim from the 
college dispensary and had been informed that they did not 
keep records after a certain amount of time.  She reiterated 
her claim at her October 2002 personal hearing and reported 
that she had first been provided medication for hypertension 
in the 1990's.  She stated, in essence, that she self-treated 
her symptoms of hypertension in the 1980's because she did 
not have any health insurance.

Based upon a comprehensive review of the record, the Board 
finds no probative evidence has been submitted demonstrating 
that the veteran's hypertension is due to an injury or 
disease incurred in, aggravated by, or otherwise related to 
an incident of active service.  No competent evidence has 
been provided demonstrating the disorder was manifest to a 
degree of 10 percent or more within the first post-service 
year.  In fact, service separation and VA examinations in 
October 1980 and December 1981 revealed no related 
complaints, findings, or diagnoses and the veteran has 
reported that she did not begin taking medication for this 
disorder prior to the 1990's.  The Board finds, in the 
absence of any probative contradictory evidence, that the 
1980 and 1981 examination reports are persuasive evidence 
that her hypertension or high blood pressure were not 
incurred during service or manifest to the requisite degree 
within the first post-service year.  Therefore, service 
connection is not warranted.  The preponderance of the 
evidence is against her claim.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to a 
service-connected disorder.  38 C.F.R. § 3.321(b).

Residuals of Hysterectomy

The Rating Schedule provides ratings for removal of the 
uterus, including corpus, for 3 months after removal (100 
percent), and thereafter (30 percent).  38 C.F.R. § 4.116, 
Code 7618.  Based upon the evidence of record, the Board 
finds that a rating in excess of 30 percent for the service-
connected residuals of hysterectomy is not warranted.  The 
record shows the veteran was awarded and is presently 
receiving the highest possible rating for removal of the 
uterus without removal of both ovaries.  See 38 C.F.R. 
§ 4.116, Code 7617.  There is no evidence that her November 
1979 hysterectomy included removal of the ovaries.  Although 
she complains of additional symptoms related to the in-
service procedure, including cramping, there is no apparent 
basis for a higher or separate schedular rating from the date 
of her separation from service in December 1980.  

There is also no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization, related to this disorder 
that would take the case outside the norm so as to warrant an 
extraschedular rating.  Hence, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the provisions of 38 C.F.R. § 3.321(b), was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating.  The preponderance of the evidence is 
against her claim.




ORDER

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for arthritis of the right 
knee is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to an initial rating in excess of 30 percent for 
the residuals of hysterectomy is denied.



			
	BARBARA B. COPELAND	GEORGE R. SENYK
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



		
	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

